NOTICE OF ALLOWANCE 
Examiner acknowledges receipt of the reply and AFCP 2.0 request filed 10/2/2020, in response to the final office action mailed 8/5/2020.
Claims 14, 15 and 17-32 are pending.  Claims 17-32 are canceled in the examiner’s amendment set forth herein.
Claims 14 and 15 are being allowed on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112- withdrawn
The rejection of claim 14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendment filed 10/2/2020.

Claim Rejections - 35 USC § 101- withdrawn
The rejection of claims 14 and 15 under 35 U.S.C. 101 is withdrawn in view of the amendment filed 10/2/2020.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Jeffrey Goehring on 1/27/2021.

The claims have been amended as follows: 

The last two lines of claim 14 are amended as follows:

transfection as compared to the full-length invasion plasmid antigen A (IpaA) protein of SEQ ID NO:1.

17-32. (Canceled)

Claim 15 is allowed as set forth in the amendment filed 10/2/2020.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a polypeptide comprising the three vinculin binding sites of SEQ ID NOs: 2-4, or a sequence having at least 90% identity to the respective sequences, wherein said polypeptide consists of 140 to 160 amino acids and wherein said polypeptide is not cytotoxic upon cell transfection as compared to the full-length invasion plasmid antigen A (IpaA) protein of SEQ ID NO: 1, is free of the prior art.
J. Biol. Chem. 286:23214-23221 (2011)- previously cited; See also Park et al., Suppl. Methods, pp. 1-7, 201 - previously cited).
Park et al teach that internalization of Shigella into host epithelial cells, where the bacteria replicates and spreads to neighboring cells, requires a type 3 secretion system (T3SS) effector coined IpaA (abstract).  IpaA binds directly to and activates the cytoskeletal protein vinculin after injection in the host cell cytosol, and this was previously thought to be directed by two amphipathic α-helical vinculin-binding sites (VBS) found in the C-terminal tail domain of IpaA.  Id.  IpaA is a 633-residue protein that harbors an N-terminal chaperone binding domain, a disordered central region, and an all-helical C-terminal tail domain (p. 23214, para. 3).  Park et al. teach an IpaA polypeptides comprising instant SEQ ID NOs: 2-4 at the C-terminus of the polypeptide (e.g., Fig. 1).  The supplementary methods of Park et al. teach that the cDNA encoding residues 45 to 633 of IpaA was amplified by PCR from a virulence plasmid derived from the Shigella flexneri ΔIpaBC strain (p. 1). Thus, the IpaA polypeptide of Park et al. consisted of amino acid positions 45-633 of Shigella flexneri IpaA.
Although, Park et al. teach a sequence that comprises SEQ ID NOs: 2-4, it is longer than the claimed length of 140 to 160 amino acids.  Park et al. do not teach or suggest a shortened polypeptide from 588 amino acids (45-633 of SEQ ID NO: 1) to 140-160 amino acids in length, much less that the polypeptide is not cytotoxic as compared to the full-length IpaA protein of SEQ ID NO: 1.
Accordingly the instant claims are free of the prior art.


Conclusion
Claims 14 and 15 are allowed.  Claim 14 is amended as set forth in the above examiner’s amendment.  Claim 15 is allowed as set forth in the amendment filed 10/2/2020.  Claims 17-32 are canceled herein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/           Examiner, Art Unit 1654